Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 11/12/2021 havingclaims 1-22 pending and presented for examination.
Priority
2.  	Application filed on 07/20/2021 is a has is a CON of 16/585,459 09/27/2019 PAT 11102712 16/585,459 is a CON of 15/037,089 05/17/2016 PAT 10462732
15/037,089 is a 371 of PCT/EP2015/060680 05/13/2015 are acknowledged.
Drawings
3.  	The drawings were received on 07/20/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 07/20/2021 is accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 12 are rejected on the ground of non-statutory double
patenting as being rejected over claim 1, 14, of US Patent No. US 10462732 B2,  US 11102712 B2.
 	As per claim 1 A device attachable to a wireless network via a radio interface, comprising: an antenna array configured to execute transmission and/or reception on a
plurality of beamfarmed directions, and ai least one processor configured to control the antenna array, based on at least one spatial information of the device, to execute transmission and/or reception on the plurality of beamformed directions and to prioritize transmission and/or reception on a first beamformed direction of the plurally of beamformed directions over transmission and/or reception a second beamformed direction of the plurality of beamformed directions by al least one of setting a temporal sequence of transmission and/or reception on the plurality of beamformed directions and setting a frequency of occurrence of transmission and/or reception on
each one of the plurality of beamformed direction. (As per claim 1, (Currently Amended) A device attachable to a wireless network via a radio interface, comprising: an antenna array configured to execute transmission on a plurality of beamformed directions, and at least one processor configured to determine, based on at least one spatial information of the device, antenna weights of the plurality of beamformed directions, wherein the at least one processor is configured to control the antenna array, based on the antenna weights, to sequentially execute transmission on the plurality of beamformed directions and to prioritize transmission on a first beamformed direction of the plurality of beamformed directions over transmission on a second beamformed direction of the plurality of beamformed directions, wherein the at least one processor is configured to control the antenna array to prioritize transmission on the first beamformed direction over transmission on the second beamformed direction during access node discovery of an access node of the wireless network) and (claim 1, A device attachable to a wireless network via a radio interface , comprising: an antenna array configured to execute transmission on a plurality of beamformed directions, and at least one processor configured to determine, based on at least one spatial information of the device, antenna weights of the plurality of beamformed directions, wherein the at least one processor is configured to control the antenna array, based on the antenna weights, to sequentially execute transmission on the plurality of beamformed directions and to prioritize transmission on a first beamformed direction of the plurality of beamformed directions over transmission on a second beamformed direction of the plurality of beamformed directions wherein the at least one processor is configured to control the antenna array to prioritize transmission on the first beamformed direction over transmission on the second beamformed direction by at least one of setting a temporal sequence of transmission on the plurality of beamformed directions and setting a frequency of occurrence of transmission on each one of the plurality of beamformed directions wherein the at least one processor is configured to control the antenna array to prioritize transmission on the first beamformed direction over transmission on the second beamformed direction during access node discovery of an access node of the wireless network).
 	As per claim 12 a method, comprising: an antenna array of a device thalis attachable ta a wireless network vid @ radio interface to execute transmission and/or reception on a plurality of beamformed directions and to prioritize transmission and/or reception or first beamformed direction of the plurality of beamformed directions over transmission and/or reception on a second beamformed direction of the plurally of beamformed directions based on at least one spatial information of the device, the method further comprising at least one of setting a temporal sequence of transmission and/or reception on the plurality of beamformed directions and setting  frequency of occurrence of transmission and/or reception on each one of the plurality of beamformed directions. (As per claim 14, (Currently Amended) A method, comprising: determining, based on at least one spatial information of a device that is attachable to a wireless network via a radio interface, antenna weights of a plurality of beamformed directions, and controlling an antenna array of the device to sequentially execute transmission on the plurality of beamformed directions and to prioritize transmission on a first beamformed direction of the plurality of beamformed directions over transmission on a second beamformed direction of the plurality of beamformed directions, wherein said controlling of the antenna array occurs during access node discovery of an access node of the wireless network and ( claim 14. A method, comprising: determining, based on at least one spatial information of a device that is attachable to a wireless network via a radio interface, antenna weights of a plurality of beamformed directions, and controlling an antenna array of the device to sequentially execute transmission on the plurality of
beamformed directions and to prioritize transmission on a first beamformed direction of
the plurality of beamformed directions over transmission on a second beamformed
direction of the plurality of beamformed directions, wherein controlling the antenna array
to prioritize transmission on the first beamformed direction over transmission on the
second beamformed direction comprises at least one of setting a temporal sequence of
transmission on the plurality of beamformed directions and setting a frequency of
occurrence of transmission on each one of the plurality of beamformed directions).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 3, 6-8, 12, 14, 17-19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Publication US 20160323898 A1 JO et al.
 	As per claim 1, JO teaches a device attachable to a wireless network via a radio interface, comprising: an antenna array configured to execute transmission and/or reception on a plurality of beamformed directions (para [0046-0049] fig. 2,3b, 11, transmission node having array of antenna), and at least one processor configured to control the antenna array, based on at least one spatial information of the device, to execute transmission and/or reception on the plurality of beamformed directions and to prioritize transmission and/or reception on a first beamformed direction of the plurality of beamformed directions over transmission and/or reception on a second beamformed direction of the plurality of beamformed directions ( para [0046-0049] fig. 2, transmission having a processor node executes the control antenna array by transmission of plurality of transmission beam over plurality of beamformed direction and prioritize the transmission based real-time and non-real time application to prioritize transmission),  by at least one of setting a temporal sequence of transmission and/or reception on the plurality of beamformed directions and setting a frequency of occurrence of transmission and/or reception on each one of the plurality of beamformed directions (para [0046-0049], fig. 2, transmission is by atleast of setting temporal sequence of transmission pattern such as transmission beam number such as beam 1, beam 2, beam 3 between transmission node and reception node).
	As per claim 3, JO teaches the device of claim 1, wherein the at least one processor is configured to control the antenna array to prioritize transmission and/or reception on the first beamformed direction over transmission and/or reception on the second beamformed direction by arranging the first beamformed direction before the second beamformed direction in the temporal sequence of transmission and/or reception of the plurality of beamformed directions(para [0046-0049], fig. 2, transmission is by atleast of setting temporal sequence of transmission pattern such as transmission beam number such as beam 1, beam 2, beam 3 between transmission node and reception node)..
	As per claim 6, JO teaches the device of claim 1, wherein the at least one processor is configured to receive a control message from the wireless network, the control message indicating a preferred spatial direction, wherein the at least one processor is configured to control the antenna array to prioritize transmission and/or reception on the first beamformed direction over transmission and/or reception and/or reception on the second beamformed direction depending on the preferred spatial direction (para [0046-0049], fig. 2, transmission of plurality of transmission beam over plurality of beamformed direction and prioritize the transmission based real-time and non-real time application to prioritize transmission).
	As per claim 7, JO teaches the device of claim 6, wherein the control message indicates at least one of the temporal sequence of transmission and/or reception on the plurality of beamformed directions and the frequency of occurrence of transmission and/or reception on each one of the plurality of beamformed directions(para [0046-0049], fig. 2, transmission is by at least of setting temporal sequence of transmission pattern such as transmission beam number such as beam 1, beam 2, beam 3 between transmission node and reception node)..
	As per claim 8, JO teaches the device of claim 1, wherein the at least one processor is configured to control the antenna array to prioritize transmission and/or reception on the first beamformed direction over transmission and/or reception on the second beamformed direction depending on the at least one spatial information of the device(para [0046-0049], fig. 2, transmission of plurality of transmission beam over plurality of beamformed direction and prioritize the transmission based real-time and non-real time application to prioritize transmission).
 	As per claim 12, JO teaches a method, comprising: controlling an antenna array of a device that is attachable to a wireless network via a radio interface to execute transmission and/or reception on a plurality of beamformed directions and to prioritize transmission and/or reception on a first beamformed direction of the plurality of beamformed directions over transmission and/or reception on a second beamformed direction of the plurality of beamformed directions based on at least one spatial information of the device directions ( para [0046-0049] fig. 2,   transmission node having array of antenna), transmission having a processor node executes the control antenna array by transmission of plurality of transmission beam over plurality of beamformed direction and prioritize the transmission based real-time and non-real time application to prioritize transmission),  , the method further comprising at least one of: setting a temporal sequence of transmission and/or reception on the plurality of beamformed directions and setting a frequency of occurrence of transmission and/or reception on each one of the plurality of beamformed directions (para [0046-0049], fig. 2, transmission is by atleast of setting temporal sequence of transmission pattern such as transmission beam number such as beam 1, beam 2, beam 3 between transmission node and reception node)..
	As per claim 14, JO teaches the method of claim 12, wherein transmission and/or reception on the first beamformed direction is prioritized over transmission and/or reception on the second beamformed direction by arranging the first beamformed direction before the second beamformed direction in the temporal sequence of transmission and/or reception (para [0046-0049], fig. 2, transmission is by at least of setting temporal sequence of transmission pattern such as transmission beam number such as beam 1, beam 2, beam 3 between transmission node and reception node).
	As per claim 17, JO teaches the method of claim 12, further comprising: receiving a control message from the wireless network, the control message indicating a preferred spatial direction, wherein transmission and/or reception on the first beamformed direction is prioritized over transmission and/or reception on the second beamformed direction depending on the preferred spatial direction (para [0046-0049], fig. 2, transmission of plurality of transmission beam over plurality of beamformed direction and prioritize the transmission based real-time and non-real time application to prioritize transmission).
	As per claim 18, JO teaches the method of claim 17, wherein the control message indicates at least one of the temporal sequence of transmission and/or reception on the plurality of beamformed directions and the frequency of occurrence of transmission and/or reception on each one of the plurality of beamformed directions (para [0046-0049], fig. 2, transmission is by atleast of setting temporal sequence of transmission pattern such as transmission beam number such as beam 1, beam 2, beam 3 between transmission node and reception node)...
	As per claim 19, JO teaches the method of claim 12, wherein transmission and/or reception on the first beamformed direction is prioritized over transmission and/or reception on the second beamformed direction depending on the at least one spatial information of the device(para [0046-0049], fig. 2, transmission of plurality of transmission beam over plurality of beamformed direction and prioritize the transmission based real-time and non-real time application to prioritize transmission).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 9-11, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further in view of US PG Pub US 20160135007 A1 to PERSSON et al (hereinafter PERSSON).
  	As per claim 9, JO teaches the device of claim 1, PERSSON teaches wherein the at least one spatial information comprises at least one element selected from the group comprising: a relative position of the device with respect to an access node of the wireless network; a relative movement of the device with respect to the access node; an orientation of the device with respect to the access node (para [0016], obtains the relative position of the device with respect to an access node of the wireless network).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of JO by a relative position of the device with respect to an access node of the wireless network; a relative movement of the device with respect to the access node; an orientation of the device with respect to the access node as shown by PERSSON. This modification would benefit the system of JO for an improved mechanism to the device so as to save energy and cost for transmission and reception in a wireless communication system.
	As per claim 10, JO teaches the device of claim 1, PERSSON wherein the at least one spatial information indicates an environment between the device and an access node of the wireless network (para [0046-0048], determine the spatial information related to the transmitting node attached to a radio device, the special information such as evaluated SRN or RSSI to determine the direction depending on the at least one spatial information of the device for the beamformed transmission)..
Examiner supplies the same rationale as supplied in claim 9.
	As per claim 11, JO teaches the device of claim 1, PERSSON wherein the at least one processor is configured to receive a control message from the wireless network, the control message indicating at least parts of the at least one spatial information (para [0016], transmitter is receiving feedback from the receiver regarding the singal status special information).
Examiner supplies the same rationale as claim 9.
	As per claim 20, JO teaches the method of claim 12, PERSSON wherein the at least one spatial information comprises at least one element selected from the group comprising: a relative position of the device with respect to an access node of the wireless network; a relative movement of the device with respect to the access node; an orientation of the device with respect to the access node (para [0016], obtains the relative position of the device with respect to an access node of the wireless network).
 	Examiner supplies the same rationale as claim 9.
	As per claim 21, JO teaches the method of claim 12, PERSSON wherein the at least one spatial information indicates an environment between the device and an access node of the wireless network (para [0046-0048], determine the spatial information related to the transmitting node attached to a radio device, the special information such as evaluated SRN or RSSI to determine the direction depending on the at least one spatial information of the device for the beamformed transmission).
Examiner supplies the same rationale as claim 9.
	As per claim 22, JO teaches the method of claim 12, PERSSON further comprising: receiving a control message from the wireless network, the control message indicating at least parts of the at least one spatial information (para [0016], transmitter is receiving feedback from the receiver regarding the singal status special information).
Examiner supplies the same rationale as claim 9.
Allowable Subject Matter
 	Claim 2, 4-5, 13, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior arts made of record, not relied upon: US Patent Publication US 20100080317 A1; US Patent Publication US 20070223380 A1,   US Patent Publication US 20050250468 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467